DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 24, 2022 is acknowledged. Claims 2-6, 8, 10, 14, 16-18, 20, 22, 23, 25, 27, 29-32, 34, 39 and 42 remain pending wherein claims 22, 23, 25, 27, 29-32, 34, 39 and 42 remain withdrawn. Applicant amended claims 2-5, 8, 10, 14, 16-18 and 20. Applicant also amended the abstract. Consequently, the objections to the abstract and the claims, as well as the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn. 
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot because the new grounds of rejection set forth below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Claim Objections
Claim 8 is objected to because of the following informalities:  
The limitation “having” in the last line of claim 8 should be changed to “have”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is indefinite because it is unclear whether the claim intends to recite a Markush group. If so, the claim should be amended to recite “a solvent that is selected from a group consisting of water and a buffer solution”. If not, the claim should simply recite that the selected fluid is water or a buffer solution. The limitation “selected from” without using the proper Markush language renders the claim indefinite.  
Claim 18 recites “the substrate”. It is unclear to which of the many substrates (see claim 14) the limitation refers.  
Claim Rejections - 35 USC § 102
Claims 2-6, 8, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seul et al. (US 2003/0082587 A1).
With respect to claim 2, Seul et al. disclose a method of preparing an array of encoded chips (see abstract), the method comprising: 
providing a carrier (see Fig. 15a disclosing chip carrier), wherein the carrier has a fluid accommodating cavity, and a flat carrying surface distributed in the fluid accommodating cavity (see [0122]); 
uniformly coating the carrying surface with an adhesive (see [0110]); 
adding a selected fluid containing encoded microchips to the fluid accommodating cavity until the carrying surface is immersed by the selected fluid (see [0116]);
depositing the encoded microchips on the carrying surface so as to enable the encoded microchips to be combined with the adhesive distributed on the carrying surface (see [0117]); and 
curing the adhesive with heat or light to affix the microchips onto the carrying surface (see [0117]). 
With respect to claims 3 and 4, the microchips are dispersed in the selected fluid (water) prior to deposition (see [0114]).
With respect to claim 5, the deposition of the encoded microchips on the carrying surface is accomplished under the influence of an external magnetic field (see [0117]). In addition, it is evident that the microchips are under the influence of gravity. 
With respect to claim 6, given that the microchips are under the influence of gravity, it is evident that the encoded microchips are deposited on the carrying surface under their own weights. Moreover, given that the microchips settle on the carrying surface, it is evident that the density of the encoded microchips is greater than the density of the selected fluid. Otherwise, the microchips would float in the selected fluid. 
With respect to claim 8, the encoded microchips are distributed on the carrying surface in a lying state while the carrying surface is horizontal (see [0115]-[0117]). In addition, the carrying surface is a bottom surface of the fluid accommodating cavity (see [0122]). 
With respect to claim 14, the encoded microchips comprise substrates with optical identification codes (see [0029] and [0042]).
With respect to claim 16, the encoded microchips can be made from glass (see [0052]) and they can be identified using optically encoded beads (see [0029] and [0042]). Naturally, they comprise transparent substrates and opaque planar microstructures distributed on the surfaces of the transparent substrates. Regarding “graph identification codes”, there is no context for the limitation. It appears that the limitation refers to an intended use of the opaque planar microstructures, meaning that the limitation does not further limit the claimed opaque planar microstructures. 
With respect to claim 18, at least one substrate comprises an immobilized capture substance for capturing a target substance (see [0029]). 
With respect to claim 20, Seul et al. further disclose imaging and identifying the microchips for the purpose of determining their distribution on the carrying surface (i.e. mapping the microchips on the carrying surface) (see [0042]). The optically encoded microchips are subsequently decoded via the image to identify the individual microchips (see [0092]). 
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seul et al., or Seul in view of Algotsson et al. (US 2008/0199959 A1). 
Seul et al. do not explicitly disclose that the adhesive is a fluidic adhesive. However, given that the carrying surface is “coated” with the adhesive (see [0110]), it would have been obvious to one of ordinary skill in the art to use a fluidic adhesive that can be applied as a coating.  
Alternatively, given that Seul et al. do not disclose the identity of the adhesive, it would have been obvious to one of ordinary skill in the art to use any conventional adhesive suitable for immobilizing the microchips, including a curable liquid adhesive, as taught by Algotsson et al. (see [0022]). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seul et al. in view of Doung et al. (US 2002/0177135 A1).
With respect to claim 17, the encoded microchips can be made from silicon (see [0012]). As for the adhesive, given that Seul et al. do not disclose the identity of the adhesive, it would have been obvious to one of ordinary skill in the art to use any conventional adhesive suitable for immobilizing microchips, including a silicone adhesive, as taught by Doung et al. (see [0057]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796